               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )
v.                                                )      Criminal No. 3:17-cr-00050-2
                                                  )      Judge Trauger
PANKAJKUMAR PATEL                                 )


                                          ORDER

       It is hereby ORDERED that the sentencing hearing in this case is RESET for Friday,

May 15, 2020 at 3:00 p.m.

       It is so ORDERED.

       ENTER this 30th day of September 2019.




                                                  ________________________________
                                                  ALETA A. TRAUGER
                                                  U.S. District Judge




     Case 3:17-cr-00050 Document 79 Filed 09/30/19 Page 1 of 1 PageID #: 307
